Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2, 11 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 instantiates “pixel” in line 9 and then again in line 10.  It is unclear if the second instantiation is intended to be a different pixel or the same one previously referred to.  
Claims 11 and 16 are similarly rejected according to claim 2 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce et al. (US PgPub 20150324946).
Regarding claim 1: Arce discloses a two-dimensional code image generation [Abstract & Figure 8] method, comprising: 
obtaining an initial two-dimensional code image and a background image, and performing structured processing on the initial two-dimensional code image according to the background image to obtain a structured two-dimensional code image [obtain graphic image and the 2D code image ... the processor subdivides the graphic image and the 2D code image into subblocks, p0039 & p0043], 
wherein the structured processing is to fuse an image element of the background image on the premise of retaining the basic information of the initial two-dimensional code image [graphic image is subdivided into a number of overlapping subblocks, but the pixels corresponding to each cell or module of the QR code are non-overlapping ... To ensure that the embedded image is decodable by a target decoder, a probability of error model is selected to impose a constraint over the optimization of the luminance parameters, p0047 & p0062]; 
performing mode transfer processing on the background image to obtain a background image of a target mode by a mode transfer model for converting an input image to an image of the target mode [the selection of suitable pixels is based on the use of a priority matrix such as a halftoning mask to generate the sensation of a smooth blending between the code and the image ... selection of the type of halftoning mask to be used to determine pixels suitable for modification is determined by either aesthetic reasons to simulate a particular texture or by technical reason to improve the robustness with respect to dot gain distortions introduced by the printing technology ... exact location of suitable pixels 337 is obtained by the priority mask such as by thresholding a blue noise halftoning mask with the concentration pc of suitable pixels. The result of step 240 is the identification of the center pixels 325 and the locations of suitable pixels 337 for luminance modification, p0052-0056]; and 
performing a fusion operation on the structured two-dimensional code image and the background image of the target mode to obtain a target two-dimensional code image [embedding process modifies luminance values that would be used to decode the QR code, the binarization thresholds applied to the original black and white QR code may be distorted. In other words, pixels that may have been black (e.g., 1) in the original QR code may now be white (e.g., 0), or vice versa. As a result of the embedding process, the probability of a binarization error increases as does the probability of decoding errors. The processor determines for each subblock of the embedded image optimal luminance values for the selected center pixels 325 and identified suitable pixels 337 by minimizing the visual image distortion while keeping the probability of binarization error below a predefined threshold, p0061], such that the target two-dimensional code image not only has the basic information and the image element, but also has the target mode [FIG. 7B illustrates a an example of a binary image embedded within a QR code generated using the above described processes and systems ... 7B show the improved results in aesthetics provided by the disclosed examples, p0094].

Regarding claim 10: Arce discloses a two-dimensional code image generation apparatus [Abstract], wherein the apparatus comprises: 
a first processor for obtaining an initial two-dimensional code image and a background image [obtain graphic image and the 2D code image ... the processor subdivides the graphic image and the 2D code image into subblocks ... functions relating to the described image embedding may be implemented on computers connected for data communication via the components of a packet data network, operating as a user device and/or as a server as shown in FIG. 8 ... The CPU 1152 may use any other suitable architecture. Any such architecture may use one or more processing cores. The CPU 1152 may contain a single processor/microprocessor, or it may contain a number of microprocessors for configuring the computer system 1152 as a multi-processor system, p0039, p0043 & p0100-0103], and 
performing structured processing on the initial two-dimensional code image according to the background image to obtain a structured two-dimensional code image, wherein the structured processing is to fuse an image element of the background image on the premise of retaining the basic information of the initial two-dimensional code image [graphic image is subdivided into a number of overlapping subblocks, but the pixels corresponding to each cell or module of the QR code are non-overlapping ... To ensure that the embedded image is decodable by a target decoder, a probability of error model is selected to impose a constraint over the optimization of the luminance parameters, p0047 & p0062];
a second processor for performing mode transfer processing on the background image to obtain an background image of a target mode by a mode transfer model for converting an input image to an image of the target mode [the selection of suitable pixels is based on the use of a priority matrix such as a halftoning mask to generate the sensation of a smooth blending between the code and the image ... selection of the type of halftoning mask to be used to determine pixels suitable for modification is determined by either aesthetic reasons to simulate a particular texture or by technical reason to improve the robustness with respect to dot gain distortions introduced by the printing technology ... exact location of suitable pixels 337 is obtained by the priority mask such as by thresholding a blue noise halftoning mask with the concentration pc of suitable pixels. The result of step 240 is the identification of the center pixels 325 and the locations of suitable pixels 337 for luminance modification ... functions relating to the described image embedding may be implemented on computers connected for data communication via the components of a packet data network, operating as a user device and/or as a server as shown in FIG. 8 ... The CPU 1152 may use any other suitable architecture. Any such architecture may use one or more processing cores. The CPU 1152 may contain a single processor/microprocessor, or it may contain a number of microprocessors for configuring the computer system 1152 as a multi-processor system, p0052-0056 & p0100-0103]; and 
a fusion processor for performing a fusion operation on the structured two-dimensional code image and the background image of the target mode to obtain a target two-dimensional code image [embedding process modifies luminance values that would be used to decode the QR code, the binarization thresholds applied to the original black and white QR code may be distorted. In other words, pixels that may have been black (e.g., 1) in the original QR code may now be white (e.g., 0), or vice versa. As a result of the embedding process, the probability of a binarization error increases as does the probability of decoding errors. The processor determines for each subblock of the embedded image optimal luminance values for the selected center pixels 325 and identified suitable pixels 337 by minimizing the visual image distortion while keeping the probability of binarization error below a predefined threshold ... functions relating to the described image embedding may be implemented on computers connected for data communication via the components of a packet data network, operating as a user device and/or as a server as shown in FIG. 8 ... The CPU 1152 may use any other suitable architecture. Any such architecture may use one or more processing cores. The CPU 1152 may contain a single processor/microprocessor, or it may contain a number of microprocessors for configuring the computer system 1152 as a multi-processor system, p0061 & p0103], such that the target two-dimensional code image not only has the basic information and the image element, but also has the target mode [FIG. 7B illustrates a an example of a binary image embedded within a QR code generated using the above described processes and systems ... 7B show the improved results in aesthetics provided by the disclosed examples, p0094].

Regarding claims 14 and 15: the medium and device herein have been executed or performed by the method of claim 1 and/or apparatus of claim 10 and are therefore likewise rejected.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce et al. (US PgPub 20150324946) in view of Xu et al. (Stylize Aesthetic QR Code, IEEE TRANSACTIONS ON MULTIMEDIA, VOL. 14, NO. 8, AUGUST 2017).
Regarding claim 6: Arce discloses the method as claimed in claim 1.
Arce appears to fail to explicitly disclose wherein the performing a fusion operation on the structured two-dimensional code image and the background image of the target mode to obtain a target two-dimensional code image comprises: dividing the structured two-dimensional code image into square modules with a side length m, wherein each of the square modules is completely constituted by black pixels or completely constituted by white pixels; for a module constituted by black pixels, replacing it with a black circle with a diameter m/2; for a module constituted by white pixels, replacing it with a white circle with a diameter m/2; and for a part outside the circle with the diameter m/2 in the module, replacing it with pixels of the background image of the target mode at a corresponding position; wherein m is the size of a unit black module or a unit white module in the initial two- dimensional code image, and the two-dimensional code image is constituted by multiple unit black modules and unit white modules.
Xu discloses in a related system [Abstract] wherein the performing a fusion operation on the structured two-dimensional code image and the background image of the target mode to obtain a target two-dimensional code image comprises: dividing the structured two-dimensional code image into square modules with a side length m [module of size a x a, page 7], wherein each of the square modules is completely constituted by black pixels or completely constituted by white pixels [the gray value of each pixel is in [0, 255] while that of the black and white modules are constant 0 and 255 respectively, page 5]; for a module constituted by black pixels, replacing it with a black circle with a diameter m/2; for a module constituted by white pixels, replacing it with a white circle with a diameter m/2 [for the k-th module Mk of the target QR code, in our setting, we employ a circular spot S(k, ¼ a) of radius ¼ a [i.e. m/2] pixels concentric with Mk as a unit carrying the encoding messages, page 7]; and for a part outside the circle with the diameter m/2 in the module, replacing it with pixels of the background image of the target mode at a corresponding position; wherein m is the size of a unit black module or a unit white module in the initial two- dimensional code image, and the two-dimensional code image is constituted by multiple unit black modules and unit white modules [fill the rest area with the corresponding pixels of I [i.e. the background image], thus the baseline aesthetic QR code Qa is produced, page 5].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have incorporated in Arce by performing a fusion operation on the structured two-dimensional code image and the background image of the target mode to obtain a target two-dimensional code image comprises: dividing the structured two-dimensional code image into square modules with a side length m, wherein each of the square modules is completely constituted by black pixels or completely constituted by white pixels; for a module constituted by black pixels, replacing it with a black circle with a diameter m/2; for a module constituted by white pixels, replacing it with a white circle with a diameter m/2; and for a part outside the circle with the diameter m/2 in the module, replacing it with pixels of the background image of the target mode at a corresponding position; wherein m is the size of a unit black module or a unit white module in the initial two- dimensional code image, and the two-dimensional code image is constituted by multiple unit black modules and unit white modules as taught by Xu because it offers a high quality in terms of both visual appearance and robustness as well as offering a variety of personalized choice of users.

Regarding claim 20: the device herein has been executed or performed by the method of claim 6 and is therefore likewise rejected.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce et al. (US PgPub 20150324946) in view of Nose et al. (US PgPub 20060262328).
Regarding claim 9: Arce discloses method as claimed in claim 1.
Arce appears to fail to disclose wherein the structured processing further comprises: upgrading a version of the initial two-dimensional code image.
Nose discloses in a related system [Abstract] where it is known to upgrade a version of the initial two-dimensional code image [if the size of a QR code object is increased, the version of the QR code 300 is upgraded to thereby increase the size of the QR code object as shown in FIGS. 10 to 13 instead of scaling up the cells of the QR code 300. A single QR code 402 shown in FIG. 10 is a QR code of version 3 of model 2, a QR code 403 shown in FIG. 11 is a QR code of version 4 of model 2, a QR code 404 shown in FIG. 12 is a QR code of version 5 of model 2, and a QR code 405 shown in FIG. 13 is a QR code of version 10 of model 2, p0058].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have incorporated in Arce the support for upgrading a version of the initial two-dimensional cold as disclosed by Nose because an upgraded version includes more data cells thereby improving accuracy when the code’s size is changed.

Allowable Subject Matter
Claims 3-5, 7, 8, 12, 13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 11 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5, 7, 8, 11-13 and 16-19 are allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claims 2: performing preprocessing on the background image to transform it to a corresponding scattergram which is constituted by a pixel module composed of black pixels and a pixel module composed of white pixels and of which the image size is the same as that of the initial two-dimensional code image; identifying individual functional areas of the initial two-dimensional code image, determining an area in the individual functional areas where pixel change may be made, determining the amount of change of a pixel in the area where pixel change may be made in comparison with the scattergram, and generating the structured two-dimensional code image after corresponding change.
Claims 3-5 are allowable based on their dependency to claim 2.
Claim 7: constructing the mode transfer model by a neural network algorithm; obtaining background information from the background image and obtaining target mode information from an image of a target mode, the background information comprising feature information of the background image, and the target mode information containing feature information of the image of the target mode; and transforming the background image into the background image of the target mode by the mode transfer model according to the background information and the target mode information.
Claim 8 is allowable based on its dependency on claim 7.
Claims 11 and 16 are similarly cited as claim 2 above.
Claims 12 and 13 are allowable based on their dependency on claim 11.
Claims 18 and 19 are allowable based on their dependency on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/            Primary Examiner, Art Unit 2672